Scott and Farmer, JJ., dissenting: The repeated expression of our dissenting views in cases of this character is justified by firm conviction that the nisi prius courts in such cases brought here for review have persistently exceeded the lawful limits of their power. Under the law as it stands no one can deny that the courts have the power to interfere between employer and employee by injunction, which may issue at the suit of either in proper case. It is the duty of persons enjoined to obey the injunction so long as it continues in force, save in instances where the court has proceeded wholly without jurisdiction, and for a violation of the injunction punishment may be administered. The constitution of this State, however, provides, in substance, that no man shall be punished for crime except upon conviction by a jury, and that upon his trial he is entitled to meet the witnesses face to face. In a proceeding to punish for a violation of an injunction, where it is charged by the written accusation that a crime has been committed, courts of equity in cases relied upon by appellees have determined the innocence or guilt of the defendants without the intervention of a jury, upon ex parte affidavits, usually drawn in the words of the solicitor for the complaining party, where the defendants have no opportunity to cross-examine or even see the witnesses. ' While that course has been frequently approved, we yet hold that no reasoning, however strong, can disguise the fact that in pursuing such a course the court of chancery denies to the defendants their constitutional right of trial by jury and their constitutional right to be confronted by the witnesses against them. Changing conditions in the industrial world constantly require us to make applications of existing laws to situations not before contemplated. Such varying conditions never change the law regulating the property rights of the employer nor the personal rights of the employee, in the absence of legislative action, but such rights continue as before, and may not be, by the judicial department of the government, either increased or diminished. To us the following language from our bill of rights seems apropos: “A frequent recurrence to the fundamental principles of civil government is absolutely necessary to preserve the blessings of liberty.” It amounts to nothing to assert that laborers may organize for the purpose of bettering their condition in life while denying to them the right to do anything as an organization except those acts which could be as well done without organization. We regard the decree of the' court below as going a step farther than is warranted even by the latest precedents. Appellants sought to have the period of labor for compositors in the printing shops of Chicago reduced from nine to eight hours per day, and for the purpose of bringing about this result a strike was instituted. The injunction forbids the striking workmen calling upon any of the employees of the complainants, at their homes or elsewhere, for the purpose of inducing them to leave the employ of the complainants. Mere persuasion or like orderly inducement used by one laborer to lead another to quit the common employment, in order that the employer may be compelled to pay a higher wage or make the conditions of employment less irksome, is not unlawful. 18 Am. & Eng. Ency. of Law, (2d ed.) p. 86; A. S. & W. Co. v. W. D. Union, 90 Fed. Rep. 608; C. S. Manf. Co. v. G. B. Ass. 59 N. J. Eq. 49; Krebs v. Rosenstein, 66 N. Y. Sup. 42; Rogers v. Evarts, 17 id. 264; People v. Kostka, 4 N. Y. Crim. 429; Master B. Ass. v. Damascio, 63 Pac. Rep. 782; Reynolds v. Everett, 144 N. Y. 189; Arthur v. Oakes, 63 Fed. Rep. 310; United States v. Kane, 23 id. 748; Union Pacific Railway Co. v. Reuf, 120 id. 102; Allis-Chalmers Co. v. Lodge, 111 id. 264; Levy v. Rosenstein, 66 N. Y. Sup. 101; Beaton v. Tarrant, 102 Ill. App. 124. In London Guarantee Co. v. Horn, 206 Ill. 493, we held that it is a violation of legal right to interfere with contractual relations recognized by law if there be no sufficient justification for the interference, and that competition in trade, employment or business is to be regarded as a sufficient justification for such interference. While every conflict of temporal interest cannot be regarded as competition, yet in the present instance the purpose of appellants was to secure for themselves or members of their union employment from the appellees and to exclude other persons" from that employment. The competition was, in fact, between union and non-union workmen. The primary purpose of. the appellants was, not to injure appellees, but to secure to themselves, under more favorable conditions, employment in the shops of appellees and to exclude others therefrom. In Doremus v. Hennessy, 176 Ill. 608, we said: “Competition in trade, business or occupation, though resulting in loss, will not be restricted or discouraged, whether concerning property or personal service. Lawful competition that may injure the business of another, even though successfully directed to driving that other out of business, is not actionable. Nor would competition of one set of men against another set, carried on for the purpose of gain, even to the extent o*f intending to drive from business that other set, and actually accomplishing that result, be actionable, unless there was actual malice. Malice, as here used, does not merely mean an intent to harm, but means an intent to do a wrongful harm and injury.” In London Guarantee Co. v. Horn, supra, the fact that the law as there stated is not applicable to that phase of the present case which we are now considering was pointed out in these words: “If the only object of appellant had been to secure appellee’s discharge for the purpose of obtaining .his position for another, or for the reason that the employment of appellee by Arnold, Schwinn & Co. in some way conflicted with the right of appellant, or some organization to which it belonged, to obtain the same or similar employment, a very different question, and one not now before this court, would be presented, and Allen v. Flood, 67 L. J. Q. B. 119, and other cases of that character cited by the appellant, would then be worthy of greater consideration.” In our judgment competition such as here existed afforded sufficient justification for the use of persuasion, or other like peaceable method by appellants, to induce employees of appellees to leave their work, in order that better conditions for labor might be brought about in the shops of appellees. We conclude that the decree herein should not be affirmed.